     Case 2:19-cv-01189-APG-EJY Document 132 Filed 02/08/21 Page 1 of 8




 1   John H. Mowbray (NV Bar No. 1140)
     jmowbray@spencerfane.com
 2   Mary E. Bacon (NV Bar No. 12686)
     mbacon@spencerfane.com
 3
     Jessica E. Chong (NV Bar No. 13845)
 4   jchong@spencerfane.com
     SPENCER FANE LLP
 5   300 S. Fourth Street, Suite 950
     Las Vegas, NV 89101
 6   (702) 408-3400
     (702) 408-3401 (facsimile)
 7

 8   Turner A. Broughton (Pro Hac Vice)
     tbroughton@williamsmullen.com
 9   Justin S. Feinman (Pro Hac Vice)
     jfeinman@williamsmullen.com
10   WILLIAMS MULLEN, PC
     200 South 10th Street, 16th Floor
11
     Richmond, VA 23219
12   (804) 420-6000
     (804) 420-6507 (facsimile)
13
     Robert C. Van Arnam (Pro Hac Vice)
14   rvanarnam@williamsmullen.com
15   Camden R. Webb (Pro Hac Vice)
     cwebb@williamsmullen.com
16   WILLIAMS MULLEN, PC
     301 Fayetteville Street, Suite 1700
17   Raleigh, NC 27601
     (919) 981-4000
18   (919) 981-4300 (facsimile)
19   Counsel for Defendant FN America, LLC

20                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
21
     JAMES PARSONS, individually and as
22   Special Administrator of the Estate of Carolyn
     Lee Parsons, and ANN-MARIE PARSONS,
23                                                    Civil Action No. 2:19-cv-01189-APG-GWF
                              Plaintiffs,             JOINT STIPULATION AND PROPOSED
24
                                                      ORDER TO STAY BRIEFING AND
25   v.
                                                      RESOLUTION OF THE COURT’S
     COLT’S MANUFACTURING COMPANY                     ORDER TO SHOW CAUSE (ECF NO. 130)
26
     LLC, et. al.,                                    PENDING REVIEW OF CERTIFIED
27                   Defendants,                      QUESTIONS

28                                                               (FIRST REQUEST)

                                                                                               1
     Case 2:19-cv-01189-APG-EJY Document 132 Filed 02/08/21 Page 2 of 8




 1          Together, Plaintiffs James Parsons and Ann-Marie Parsons (collectively, “Plaintiffs”)

 2   along with Defendants Colt’s Manufacturing Company LLC; Colt’s Defense LLC; Daniel

 3   Defense, LLC; Patriot Ordnance Factory, Inc.; FN America, LLC; Noveske Rifle Works LLC;

 4   Christensen Arms; Lewis Machine & Tool Company; LWRC International LLC; Discount Guns

 5   & Ammo; DF&A Holdings LLC; Maverick Investments LP; Guns & Guitars, Inc.; and

 6   Sportsman’s Warehouse, Inc. (collectively, “Defendants”), by counsel, pursuant to Local Rule IA

 7   6-1, file this first stipulation and proposed order to jointly request the Court to stay briefing and

 8   resolution of the Court’s January 15, 2021 Order to Show Cause (ECF No. 130) pending review of

 9   certain questions of law certified to the Supreme Court of Nevada. The parties propose that,

10   within fourteen (14) days of a decision on the certified questions, Defendants will file a written

11   response addressing the issues about remand raised in the Court’s Order to Show Cause, and

12   Plaintiffs may file a response within twenty-one (21) days of the filing of Defendants brief. Within

13   thirty (30) days of the Court’s ruling on the Order to Show Cause as to whether the case should be

14   remanded, or in the time allowed to respond to any amending pleading, Defendants will file their

15   responses to Plaintiffs’ Complaint, consistent with the Court’s prior Order (ECF No. 104).

16          On April 10, 2020 and May 8, 2020, this Court entered an Order (ECF No. 99) and an

17   Amended Order (ECF No. 109), respectively, that together certified unsettled questions of state

18   law to the Supreme Court of Nevada regarding negligence per se, as well as the effect of Nev.

19   Rev. Stat. § 41.131 on Plaintiffs’ claims.

20          On April 22, 2020, the Court entered an Order (ECF No. 104) granting a joint stipulation,

21   similar to the present filing, that imposed a stay of the present action “in its entirety,” pending

22   review of the certified questions by the Supreme Court of Nevada. The Court further ordered that

23   within thirty days of a decision by the Supreme Court of Nevada, Defendants will either file

24   answers or a supplemental motion to dismiss the Complaint.

25          On May 22, 2020, the Supreme Court of Nevada entered an Order accepting the certified

26   questions of law, that further directed briefing and submission of a joint appendix. Briefing by the

27   parties was completed on October 26, 2020.

28

                                                                                                        2
     Case 2:19-cv-01189-APG-EJY Document 132 Filed 02/08/21 Page 3 of 8




 1          On January 15, 2021, the Court entered an Order to Show Cause (ECF No. 130) indicating

 2   that the Court was reconsidering its prior decision denying the motion to remand. Defendants

 3   were ordered to show cause in writing why this action should not be remanded to state court based

 4   on the local defendant rule of 28 U.S.C. § 1441(b)(2), and Plaintiffs were afforded the opportunity

 5   to file a responsive brief 21 days thereafter.

 6          On January 25, 2021, the Supreme Court of Nevada entered an Order that scheduled oral

 7   argument on the certified questions, by both the parties and the amici, before the en banc court for

 8   March 2, 2021, at 10:00 a.m.

 9          The parties’ joint request to continue the stay already in place (ECF No. 104) is not for the

10   purpose of causing undue delay. Rather, good cause exists because the parties have already spent

11   significant time and resources briefing and preparing for oral argument in the Supreme Court of

12   Nevada to pursue resolution of unsettled questions of state law. Based on the Nevada Supreme

13   Court’s docket, the parties understand that the court has already spent significant time preparing to

14   consider en banc the certified questions. The length of the stay requested is reasonable because

15   oral argument before the Supreme Court of Nevada has already been noticed for March 2, 2021,

16   and the extended briefing schedule proposed for the Court’s Order to Show Cause will be

17   consistent with Defendants’ deadline to file responsive pleadings.

18          Regardless of whether this action proceeds in state or federal court, the unsettled questions

19   of state law certified to the Nevada Supreme Court will ultimately need to be resolved. The

20   pending certification is the most efficient means of obtaining clarity that will benefit all parties,

21   preserve judicial economy, and potentially avoid unnecessary briefing on the Order to Show

22   Cause as well as additional litigation and appeals. Clarity on these dispositive questions may also

23   aid the Court in deciding whether to reconsider its order denying the motion to remand.

24          For these reasons, the parties respectfully submit that good cause exists for granting the

25   requested relief to stay briefing and resolution of the Court’s Order to Show Cause (ECF No. 130)

26   pending resolution of questions certified to the Supreme Court of Nevada.

27          Dated this 3rd day of February 2021.

28

                                                                                                        3
     Case 2:19-cv-01189-APG-EJY Document 132 Filed 02/08/21 Page 4 of 8




 1     FRIEDMAN RUBIN PLLP                   SPENCER FANE LLP
 2     /s/ Richard H. Friedman               /s/ John H. Mowbray
       Richard H. Friedman                   John H. Mowbray (Nev. Bar. No. 1140)
 3
       rfriedman@friedmanrubin.com           jmowbray@spencerfane.com
 4     1126 highland Avenue                  Mary E. Bacon (Nev. Bar No. 12686)
       Bremerton, WA 98337                   mbacon@spencerfane.com
 5                                           Jessica Chong (Nev. Bar. No. 13845)
       Matthew L. Sharp                      jchong@spencerfane.com
 6     matt@mattsharplaw.com                 300 South 4th Street, Suite 950
       Matthew L. Sharp, LTD                 Las Vegas, NV 89101
 7
       432 Ridge Street                      Telephone: (702) 408-3414
 8     Reno, NV 89501                        Facsimile: (702) 408-3401
       Telephone: (775) 324-1500
 9     Facsimile: (775) 284-0675             Camden R. Webb (Pro Hac Vice)
                                             crwebb@williamsmullen.com
10     Joshua D. Koskoff (Pro Hac Vice)      Robert C. Van Arnam (Pro Hac Vice)
11     jkoskoff@kosskoff.com                 rvanarnam@williamsmullen.com
       Koskoff, Koskoff, & Bieder, PC        Williams Mullen, PC
12     350 Fairfield Avenue                  301 Fayetteville Street, Suite 1700
       Bridgeport, CT 06604                  Raleigh, NC 27601
13     Telephone: (203) 336-4421             Telephone: (919) 981-4000
                                             Facsimile: (919) 981-4300
14     Counsel for Plaintiffs
15                                           Turner A. Broughton (Pro Hac Vice)
                                             tbroughton@williamsmullen.com
16                                           Justin S. Feinman (Pro Hac Vice)
                                             jfeinman@williamsmullen.com
17                                           Williams Mullen, PC
                                             200 South 10th Street, 16th Floor
18                                           Richmond, VA 23219
19                                           Telephone: (804) 420-6000
                                             Facsimile: (804) 420-6507
20
                                             Counsel for Defendant FN America
21
       RENZULLI LAW FIRM, LLP                THE AMIN LAW GROUP, LTD.
22

23     /s/ Scott C. Allan                    /s/ Ismail Amin
       John F. Renzulli (Pro Hac Vice)       Ismail Amin (Nev. Bar No. 9343)
24     jrenzulli@renzullilaw.com             iamin@talglaw.com
       Christopher Renzulli (Pro Hac Vice)   3753 Howard Hughes Parkway, Suite 200
25     crenzulli@renzullilaw.com             Las Vegas, NV 89169
       Scott C. Allan (Pro Hac Vice)         Telephone: (702) 990-3583
26
       sallan@renzullilaw.com                Facsimile: (702) 441-2488
27     Renzulli Law Firm, LLP
       One North Broadway, Suite 1005        Christopher M. Chiafullo (Pro Hac Vice)
28     White Plains, NY 10601-2310           cchiafullo@chiafullogroup.com

                                                                                       4
     Case 2:19-cv-01189-APG-EJY Document 132 Filed 02/08/21 Page 5 of 8




 1     Telephone: (914) 285-0700                  The Chiafullo Group, LLC
       Facsimile: (914) 285-1213                  244 Fifth Avenue, Suite 1960
 2                                                New York, NY 10001
       Jay J. Schuttert (Nev. Bar 8656)           Telephone: (908) 741-8531
 3
       jschuttert@efstriallaw.com
 4     Alexandria L. Layton (Nev. Bar 14228)      Counsel for Defendants Discount Firearms and
       alayton@efstriallaw.com                    Ammo, LLC, DF&A Holdings, LLC, and
 5     2300 West Sahara Avenue, Suite 950         Maverick Investments, LP
       Las Vegas, NV 89102
 6     Telephone: (775) 805-0290
       Facsimile: (775) 805-0291
 7

 8     Counsel for Defendants Colt’s
       Manufacturing Company, LLC, Colt
 9     Defense, LLC, Christensen Arms, Lewis
       Machine & Tool Company, LWRC
10     International, LLC, and Patriot Ordnance
11     Factory, Inc.

12     PISCIOTTI MALSCH                           MURCHISON & CUMMING, LLP

13     /s/ Ryan Erdreich                          /s/ Michael Nunez
       Anthony Pisciotti (Pro Hac Vice)           Michael Nunez (Nev. 10703)
14     apisciotti@pmlegalfirm.com                 mnunez@murchisonlaw.com
15     Ryan Erdreich (Pro Hac Vice)               350 S. Rampart Blvd., Suite 3200
       rerdreich@pmlegalfirm.com                  Las Vegas, NV 89145
16     30 Columbia Turnpike, Suite 205            Telephone: (702) 360-3856
       Florham Park, NJ 07932                     Facsimile: (702) 360-3957
17     Telephone: (973) 245-8100
       Facsimile: (973) 245-8101                  James Vogts (Pro Hac Vice)
18
                                                  jvogts@smbtrials.com
19     Loren S. Young, Esq.                       Swanson, Martin & Bell LLP
       lyoung@lgclawoffice.com                    330 N. Wabash, Suite 3300
20     Lincoln Gustafson & Cercos, LLP            Chicago, IL 60611
       3960 Howard Hughes Parkway, Suite 200      Telephone: (312) 321-9100
21     Las Vegas, NV 89169                        Facsimile: (312) 321-0990
       Telephone: (702) 257-1997
22
       Facsimile: (702) 257-2203                  Counsel for Defendant Guns & Guitars, Inc.
23
       Counsel for Defendant Noveske
24     Rifleworks, LLC
       SNELL & WILMER L.L.P.
25

26     /s/ V.R. Bohman
       Patrick G. Byrne (Nev. Bar No. 7636)
27     pbyrne@swlaw.com
       V.R. Bohman (Nev. Bar No. 13075)
28     vbohman@swlaw.com

                                                                                                 5
     Case 2:19-cv-01189-APG-EJY Document 132 Filed 02/08/21 Page 6 of 8




 1     3883 Howard Hughes Parkway, Suite 1100
       Las Vegas, NV 89169
 2     Telephone: (702) 784-5200
       Facsimile: (702) 784-5252
 3

 4     Counsel for Defendants Daniel Defense,
       LLC, and Sportsman’s Warehouse, Inc.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          6
     Case 2:19-cv-01189-APG-EJY Document 132 Filed 02/08/21 Page 7 of 8




 1                                                ORDER

 2          Pursuant to the parties’ stipulation and for good cause shown, IT IS HEREBY ORDERED
 3   that resolution of the Court’s Order to Show Cause (ECF No. 130) will be stayed pending review of
 4   questions of law certified to the Supreme Court of Nevada in this Court’s Amended Order dated
 5   May 8, 2020 (ECF No. 109).
 6          Within fourteen (14) days of a decision from the Supreme Court of Nevada, Defendants will
 7   file a written response addressing the issues raised in the Court’s Order to Show Cause, and
 8   Plaintiffs may file a response twenty-one (21) days after the Defendants file their brief. Within
 9   thirty (30) days of the Court’s ruling on the Order to Show Cause as to whether the case should be
10   remanded, or in the time allowed to respond to any amending pleading, Defendants will file their
11   responses to Plaintiffs’ Complaint, consistent with the Court’s prior Order dated April 22, 2020
12   (ECF No. 104).
13

14

15          IT IS SO ORDERED on this ____
                                      8th day of February 2021.
16

17
                                                UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                                                                    7
     Case 2:19-cv-01189-APG-EJY Document 132 Filed 02/08/21 Page 8 of 8




 1                                         CERTIFICATE OF SERVICE

 2
            On February 3, 2021, I certify that a true and correct copy of the foregoing was filed using
 3
     the Court’s CM/ECF system, which will electronically notify all counsel of recording including
 4
     the above-signed, as well as counsel for Plaintiffs.
 5

 6

 7                                                 /S/ ADAM MILLER
                                                   SPENCER FANE LLP
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                       8
